          Case MDL No. 2924 Document 210 Filed 02/18/20 Page 1 of 6




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                                     MDL No. 2924



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Southern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable Robin L. Rosenberg.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Rosenberg.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
consent of that court, assigned to the Honorable Robin L. Rosenberg.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

            Feb 18, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2924 Document 210 Filed 02/18/20 Page 2 of 6




IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                         MDL No. 2924



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

                                  Howell Franklin v. Boehringer Ingelheim
  CAC        2       19−09666     Pharmaceuticals, Inc. et al
  CAC        5       19−02161     Herbert Souza et al v. Sanofi−Aventis, U.S. LLC et al

CALIFORNIA EASTERN

                                  Brest−Landry v. Boehringer Ingelheim Pharmaceuticals,
  CAE        2       19−02275     Inc. et al
                                  Campu v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  CAE        2       19−02380     al
                                  Johnson v. Boehringer Ingelheim Pharmaceuticals, Inc.
  CAE        2       20−00128     et al

CALIFORNIA SOUTHERN

  CAS        3       19−02296     Hart v. Boehringer Ingelheim Pharmaceuticals, Inc. et al

FLORIDA MIDDLE

                                  Harris et al v. Boehringer Ingelheim Pharmaceuticals,
  FLM        8       19−03085     Inc. et al

FLORIDA NORTHERN

  FLN        1       19−00329     CHASE v. SANOFI SA et al
  FLN        3       19−04429     MCDONALD v. SANOFI S.A. et al

ILLINOIS NORTHERN

  ILN        1       19−07773     White et al v. Glaxosmithkline plc et al
  ILN        1       20−00454     Guy v. Sanofi−Aventis U.S. LLC et al

ILLINOIS SOUTHERN

  ILS        3       19−01363     Chatman v. Sanofi−Aventis U.S., LLC, et al.
        Case MDL No. 2924 Document 210 Filed 02/18/20 Page 3 of 6

KENTUCKY WESTERN

                                  Wamble v. Boehringer Ingelheim Pharmaceuticals, Inc.
 KYW         5       20−00011     et al

MASSACHUSETTS

  MA         1       19−12471     Bond v. Sanofi−Aventis U.S., LLC et al

MINNESOTA

  MN         0       19−03044     Scholl et al v. Sanofi−Aventis U.S. LLC et al

MISSISSIPPI NORTHERN

  MSN        1       20−00009     McAnally v. Sanofi−Aventis U.S. LLC et al

MISSOURI WESTERN

 MOW         6       19−03406     Rosenauer v. Sanofi−Aventis U.S. LLC et al

NEW JERSEY

   NJ        3       19−20023     COLON v. SANOFI−AVENTIS U.S. LLC et al
   NJ        3       19−20060     COGGINS et al v. SANOFI−AVENTIS U.S. LLC et al
                                  COMBS et al v. BOEHRINGER INGELHEIM
   NJ        3       19−20289     PHARMACEUTICALS, INC. et al
   NJ        3       19−20484     NEARY v. SANOFI−AVENTIS U.S. LLC et al
                                  PERONE v. BOEHRINGER INGELHEIM
   NJ        3       19−20621     PHARMACEUTICALS INC. et al
                                  DIAMANTE v. BOEHRINGER INGELHEIM
   NJ        3       19−20645     PHARMACEUTICALS, INC. et al
                                  BOEKHOLT v. BOEHRINGER INGELHEIM
   NJ        3       19−20649     PHARMACEUTICALS, INC. et al
                                  PINKNEY v. BOEHRINGER INGELHEIM
   NJ        3       19−20650     PHARMACEUTICALS, INC. et al
                                  MCCANN v. BOEHRINGER INGELHEIM
   NJ        3       19−20651     PHARMACEUTICALS, INC. et al
   NJ        3       19−20908     KIGER v. CHATTEM, INC et al
                                  MOLINA v. BOEHRINGER INGELHEIM
   NJ        3       19−20910     PHARMACEUTICALS INC. et al
                                  RUTHERFORD v. BOEHRINGER INGELHEIM
   NJ        3       19−20911     PHARMACEUTICALS INC. et al
   NJ        3       19−21142     BICE, JR. v. SANOFI−AVENTIS U.S. LLC et al
   NJ        3       19−21199     BAZAN v. SANOFI−AVENTIS U.S. LLC et al
   NJ        3       19−21206     JORDAN v. BOEHRINGER INGELHEIM
                                  PHARMACEUTICALS, INC. et al
                                  MOORS v. BOEHRINGER INGELHEIM
   NJ        3       19−21207     PHARMACEUTICALS, INC. et al
                                  MICLE, SR. v. BOEHRINGER INGELHEIM
   NJ        3       19−21210     PHARMACEUTICALS, INC. et al
                                  SIMON v. BOEHRINGER INGELHEIM
   NJ        3       19−21323     PHARMACEUTICALS, INC. et al
     Case MDL No. 2924 Document 210 Filed 02/18/20 Page 4 of 6

                               ARIAS v. BOEHRINGER INGELHEIM
NJ        3       19−21324     PHARMACEUTICALS, INC. et al
                               CONQUEST v. BOEHRINGER INGELHEIM
NJ        3       19−21326     PHARMACEUTICALS, INC. et al
                               GAWLICK v. BOEHRINGER INGELHEIM
NJ        3       19−21332     PHARMACEUTICALS, INC. et al
                               JACQUET v. BOEHRINGER INGELHEIM
NJ        3       19−21334     PHARMACEUTICALS, INC. et al
                               BAKER v. BOEHRINGER INGELHEIM
NJ        3       19−21512     PHARMACEUTICALS, INC. et al
                               BEAN v. BOEHRINGER INGELHEIM
NJ        3       19−21514     PHARMACEUTICALS, INC. et al
                               EVERETT v. BOEHRINGER INGELHEIM
NJ        3       19−21517     PHARMACEUTICALS, INC. et al
                               GREEN v. BOEHRINGER INGELHEIM
NJ        3       19−21518     PHARMACEUTICALS, INC. et al
                               MACEACHERN v. BOEHRINGER INGELHEIM
NJ        3       19−21519     PHARMACEUTICALS, INC. et al
                               WYNN v. BOEHRINGER INGELHEIM
NJ        3       19−21521     PHARMACEUTICALS, INC. et al
                               LINSON v. BOEHRINGER INGELHEIM
NJ        3       19−21525     PHARMACEUTICALS, INC. et al
                               ALVIAR v. BOEHRINGER INGELHEIM
NJ        3       20−00029     PHARMACEUTICALS, INC. et al
                               BELL v. BOEHRINGER INGELHEIM
NJ        3       20−00039     PHARMACEUTICALS, INC. et al
                               BRYANT v. BOEHRINGER INGELHEIM
NJ        3       20−00057     PHARMACEUTICALS, INC. et al
                               CARBAGAL v. BOEHRINGER INGELHEIM
NJ        3       20−00067     PHARMACEUTICALS, INC. et al
                               DAVIS v. BOEHRINGER INGELHEIM
NJ        3       20−00068     PHARMACEUTICALS, INC. et al
                               DAWSON v. BOEHRINGER INGELHEIM
NJ        3       20−00079     PHARMACEUTICALS, INC. et al
                               HASKINS v. BOEHRINGER INGELHEIM
NJ        3       20−00105     PHARMACEUTICALS, INC. et al
                               JOHNSON v. BOEHRINGER INGELHEIM
NJ        3       20−00117     PHARMACEUTICALS, INC. et al
                               LIEM v. BOEHRINGER INGELHEIM
NJ        3       20−00125     PHARMACEUTICALS, INC. et al
NJ        3       20−00131     LOUBRIEL v. BOEHRINGER INGELHEIM
                               PHARMACEUTICALS, INC. et al
                               LUTZ v. BOEHRINGER INGELHEIM
NJ        3       20−00134     PHARMACEUTICALS, INC. et al
                               MACKLEY v. BOEHRINGER INGELHEIM
NJ        3       20−00136     PHARMACEUTICALS, INC. et al
                               MARABLE v. BOEHRINGER INGELHEIM
NJ        3       20−00140     PHARMACEUTICALS, INC. et al
                               ROESSLER v. BOEHRINGER INGELHEIM
NJ        3       20−00167     PHARMACEUTICALS, INC. et al
                               ROSE v. BOEHRINGER INGELHEIM
NJ        3       20−00171     PHARMACEUTICALS, INC. et al
NJ        3       20−00176
        Case MDL No. 2924 Document 210 Filed 02/18/20 Page 5 of 6

                                  WILKERSON v. BOEHRINGER INGELHEIM
                                  PHARMACEUTICALS, INC. et al
  NJ         3       20−00178     ZACEK v. BOEHRINGER INGELHEIM
                                  PHARMACEUTICALS, INC. et al
  NJ         3       20−00385     O'NEAL v. BOEHRINGER INGELHEIM
                                  PHARMACEUTICALS, INC. et al
  NJ         3       20−00941     PELLEGRENE et al v. SANOFI US SERVICES INC.
                                  et al

NEW YORK EASTERN

 NYE         1       19−06376     Melillo v. Sanofi−Aventis U.S. LLC

NEW YORK SOUTHERN

  NYS        1       19−10253     Koppell et al v. Perrigo Company PLC et al Opposed 2/14/2020
  NYS        1       19−10935     Will v. Boehringer Ingelheim Pharmaceuticals, Inc. et al
  NYS        1       19−11391     Finer v. Boehringer Ingelheim Pharmaceuticals, Inc. et al
                                  Chille v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  NYS        1       19−11515     al
                                  Froehlich v. Sanofi−Aventis U.S. LLC et al
  NYS        1       19−11632     Massiah v. Sanofi−Aventis U.S. LLC et al
  NYS        1       19−11944     Viola v. Pfizer Inc.
  NYS        1       20−00004     Swearingen v. Sanofi−Aventis U.S. LLC et al
  NYS        1       20−00527     Epting v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  NYS        1       20−00723     al


NORTH CAROLINA WESTERN
                                  Anthony v. Boehringer Ingelheim Pharmaceuticals, Inc.
 NCW         3       19−00628     et al


OHIO NORTHERN
                                  Vavra v. Boehringer Ingelheim Pharmaceuticals, Inc., et
 OHN         1       19−02729     al.
                                  Payne v. Boehringer Ingelheim Pharmaceuticals, Inc., et
 OHN         1       19−02731     al.
                                  Konn v. Boehringer Ingelheim Pharmaceuticals, Inc. et
 OHN         1       19−02852     al
                                  Wells v. Boehringer Ingelheim Pharmaceuticals, Inc.,
 OHN         1       20−00017     etal
                                  Carroll v. Boehringer Ingelheim Pharmaceuticals, Inc. et
 OHN         1       20−00040     al
                                  Baker v. Boehringer Ingelheim Pharmaceuticals, Inc. et
 OHN         1       20−00175     al


OHIO SOUTHERN
                                  Dodson et al v. Sanofi S.A et al
  OHS        2       20−00356

PENNSYLVANIA EASTERN
       Case MDL No. 2924 Document 210 Filed 02/18/20 Page 6 of 6


                                 FRANCIS v. BOEHRINGER INGELHEIM
 PAE        5       19−04824     PHARMACEUTICALS, INC. et al

VERMONT

  VT        2       19−00231     Ragis et al v. Sanofi−Aventis U.S., LLC et al
